BLACKROCK CLOSED-END FUNDS February 3, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Rule 17g-1 Fidelity Bond Filing for the BlackRock Closed-End Funds Ladies and Gentlemen: In accordance with Rule 17g-1(g) of the Investment Company Act of 1940, as amended (the "1940 Act"), enclosed, on behalf of each BlackRock closed-end fund (each, a "Fund" and collectively, the "Funds") listed on Annex A hereto, are the following documents: · A copy of the Fidelity Bond; · A copy of the Joint Insured Bond Agreement; · A copy of the resolutions of the Board of Directors/Trustees (the "Board") of each Fund (except for BlackRock Utility and Infrastructure Trust) approving the Joint Fidelity Bond, adopted by a majority of the members of the Board who are not "interested persons" as defined by section 2(a)(19) of the 1940 Act on September 9, 2011; · A copy of the resolutions of the Board of BlackRock Utility and Infrastructure Trust approving the Joint Fidelity Bond, adopted by a majority of the members of the Board who are not "interested persons" as defined by section 2(a)(19) of the 1940 Act on October 21, 2011; and · A statement showing the amount of the single insured bond which each Fund would have provided and maintained had it not been named as an insured under the Joint Fidelity Bond. The premiums for the Joint Fidelity Bond have been paid for the period from November 1, 2011 to November 1, 2012 for each Fund (except for BlackRock Utility and Infrastructure Trust).The premiums for the Joint Fidelity Bond have been paid for the period from November 22, 2011 to November 1, 2012 for BlackRock Utility and Infrastructure Trust. Sincerely, /s/ Janey Ahn Janey Ahn Assistant Secretary of the Funds Enclosures Annex A 1. BlackRock Build America Bond Trust BBN 2. BlackRock California Municipal 2018 Term Trust BJZ 3. BlackRock California Municipal Income Trust BFZ 4. BlackRock Core Bond Trust BHK 5. BlackRock Corporate High Yield Fund III, Inc. CYE 6. BlackRock Corporate High Yield Fund V, Inc. HYV 7. BlackRock Corporate High Yield Fund VI, Inc. HYT 8. BlackRock Corporate High Yield Fund, Inc. COY 9. BlackRock Credit Allocation Income Trust I, Inc. PSW BlackRock Credit Allocation Income Trust II, Inc. PSY BlackRock Credit Allocation Income Trust III BPP BlackRock Credit Allocation Income Trust IV BTZ BlackRock Debt Strategies Fund, Inc. DSU BlackRock Defined Opportunity Credit Trust BHL BlackRock Diversified Income Strategies Fund, Inc. DVF BlackRock Equity Dividend Trust BDV BlackRock EcoSolutions Investment Trust BQR BlackRock Energy and Resources Trust BGR BlackRock Enhanced Capital and Income Fund, Inc. CII BlackRock Enhanced Equity Dividend Trust BDJ BlackRock Enhanced Government Fund, Inc. EGF BlackRock Fixed Income Value Opportunities BlackRock Floating Rate Income Strategies Fund, Inc. FRA BlackRock Floating Rate Income Strategies Fund II, Inc. FRB BlackRock Floating Rate Income Trust BGT BlackRock Florida Municipal 2020 Term Trust BFO BlackRock Global Opportunities Equity Trust BOE BlackRock Health Sciences Trust BME BlackRock High Income Shares HIS BlackRock High Yield Trust BHY BlackRock Income Opportunity Trust, Inc. BNA BlackRock Income Trust, Inc. BKT BlackRock International Growth and Income Trust BGY BlackRock Investment Quality Municipal Income Trust RFA BlackRock Investment Quality Municipal Trust, Inc. BKN BlackRock Limited Duration Income Trust BLW BlackRock Long-Term Municipal Advantage Trust BTA BlackRock Maryland Municipal Bond Trust BZM BlackRock Muni Intermediate Duration Fund, Inc. MUI BlackRock Muni New York Intermediate Duration Fund, Inc. MNE BlackRock MuniAssets Fund, Inc. MUA BlackRock Municipal 2018 Term Trust BPK BlackRock Municipal 2020 Term Trust BKK BlackRock Municipal Bond Investment Trust BIE BlackRock Municipal Bond Trust BBK BlackRock Municipal Income Investment Quality Trust BAF BlackRock Municipal Income Investment Trust BBF BlackRock Municipal Income Quality Trust BYM BlackRock Municipal Income Trust BFK BlackRock Municipal Income Trust II BLE BlackRock MuniEnhanced Fund, Inc. MEN BlackRock MuniHoldings California Quality Fund, Inc. MUC BlackRock MuniHoldings Fund II, Inc. MUH BlackRock MuniHoldings Fund, Inc. MHD BlackRock MuniHoldings Investment Quality Fund MFL BlackRock MuniHoldings New Jersey Quality Fund, Inc. MUJ BlackRock MuniHoldings New York Quality Fund, Inc. MHN BlackRock MuniHoldings Quality Fund II, Inc. MUE BlackRock MuniHoldings Quality Fund, Inc. MUS BlackRock MuniVest Fund II, Inc. MVT BlackRock MuniVest Fund, Inc. MVF BlackRock MuniYield Arizona Fund, Inc. MZA BlackRock MuniYield California Fund, Inc. MYC BlackRock MuniYield California Quality Fund, Inc. MCA BlackRock MuniYield Fund, Inc. MYD BlackRock MuniYield Investment Fund MYF BlackRock MuniYield Investment Quality Fund MFT BlackRock MuniYield Michigan Quality Fund II, Inc. MYM BlackRock MuniYield Michigan Quality Fund, Inc. MIY BlackRock MuniYield New Jersey Fund, Inc. MYJ BlackRock MuniYield New Jersey Quality Fund, Inc. MJI BlackRock MuniYield New York Quality Fund, Inc. MYN BlackRock MuniYield Pennsylvania Quality Fund MPA BlackRock MuniYield Quality Fund II, Inc. MQT BlackRock MuniYield Quality Fund III, Inc. MYI BlackRock MuniYield Quality Fund, Inc. MQY BlackRock New Jersey Investment Quality Municipal Trust, Inc. RNJ BlackRock New Jersey Municipal Bond Trust BLJ BlackRock New Jersey Municipal Income Trust BNJ BlackRock New York Investment Quality Municipal Trust, Inc. RNY BlackRock New York Municipal 2018 Term Trust BLH BlackRock New York Municipal Bond Trust BQH BlackRock New York Municipal Income Quality Trust BSE BlackRock New York Municipal Income Trust BNY BlackRock New York Municipal Income Trust II BFY BlackRock Pennsylvania Strategic Municipal Trust BPS BlackRock Real Asset Equity Trust BCF BlackRock Resources & Commodities Strategy Trust BCX BlackRock S&P Quality Rankings Global Equity Managed Trust BQY BlackRock Senior High Income Fund, Inc. ARK BlackRock Strategic Bond Trust BHD BlackRock Strategic Equity Dividend Trust BDT BlackRock Virginia Municipal Bond Trust BHV The BlackRock Strategic Municipal Trust BSD The Massachusetts Health & Education Tax-Exempt Trust MHE BlackRock Preferred Partners LLC BlackRock Utility and Infrastructure Trust BUI JOINT FIDELITY BOND Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 82126651 BLACKROCK CLOSED-END COMPLEX FEDERAL INSURANCE COMPANY 40 E 52ND STREET Incorporated under the laws of Indiana NEW YORK, NY 10022 a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on November 1, 2011 to 12:01 a.m. on November 1, 2012 ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If “Not Covered” is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. INSURING CLAUSE LIMIT OF LIABILITY DEDUCTIBLE AMOUNT 1. Employee $ $ 0 2. On Premises $ $ 3. In Transit $ $ 4. Forgery or Alteration $ $ 5. Extended Forgery $ $ 6. Counterfeit Money $ $ 7. Threats to Person $ Not Covered $ N/A 8. Computer System $ $ 9. Voice Initiated Funds Transfer Instruction $ $ Uncollectible Items of Deposit $ $ Audit Expense $ $ Telefacsimile Transfer Fund $ $ Extended Computer Systems $ $ Automated Telephone Transaction $ $ Unauthorized Signature $ $ Claims Expense $ $ Stop Payment $ $ ITEM 3. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING ENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH: 1 - 13 IN WITNESS WHEREOF, THE COMPANY has caused this Bond to be signed by its authorized officers, but it shall not be valid unless also signed by an authorized representative of the Company. ICAP Bond (5-98) - Federal Form 17-02-1421 (Ed. 5-98) Page 1 of 1 The COMPANY, in consideration of payment of the required premium, and in reliance on the APPLICATION and all other statements made and information furnished to the COMPANY by the ASSURED, and subject to the DECLARATIONS made a part of thisBond and to all other terms and conditions of this Bond, agrees to pay the ASSURED for: Insuring Clauses Employee 1. Loss resulting directly from Larceny or Embezzlement committed by any Employee, alone or in collusion with others. On Premises 2. Loss of Property resulting directly from robbery, burglary, false pretenses, common law or statutory larceny, misplacement, mysterious unexplainable disappearance, damage, destruction or removal, from the possession, custody or control of the ASSURED, while such Property is lodged or deposited at premises located anywhere. In Transit 3. Loss of Property resulting directly from common law or statutory larceny, misplacement, mysterious unexplainable disappearance, damage or destruction, while the Property is in transit anywhere: a. in an armored motor vehicle, including loading and unloading thereof, b. in the custody of a natural person acting as a messenger of the ASSURED, or c. in the custody of a Transportation Company and being transported in a conveyance other than an armored motor vehicle provided, however, that covered Property transported in such manner is limited to the following: written records, securities issued in registered form, which are not endorsed or are restrictively endorsed, or negotiable instruments not payable to bearer, which are not endorsed or are restrictively endorsed. Coverage under this INSURING CLAUSE begins immediately on the receipt of such Property by the natural person or Transportation Company and ends immediately on delivery to the premises of the addressee or to any representative of the addressee located anywhere. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 1 of 19 Insuring Clauses (continued) Forgery 4. Loss resulting directly from: Or Alteration a. Forgery on, or fraudulent material alteration of, any bills of exchange, checks, drafts, acceptances, certificates of deposits, promissory notes, due bills, money orders, orders upon public treasuries, letters of credit, other written promises, orders or directions to pay sums certain in money, or receipts for the withdrawal of Property, or b. transferring, paying or delivering any funds or other Property, or establishing any credit or giving any value in reliance on any written instructions, advices or applications directed to the ASSURED authorizing or acknowledging the transfer, payment, delivery or receipt of funds or other Property, which instructions, advices or applications fraudulently purport to bear the handwritten signature of any customer of the ASSURED, or shareholder or subscriber to shares of an Investment Company, or of any financial institution or Employee but which instructions, advices or applications either bear a Forgery or have been fraudulently materially altered without the knowledge and consent of such customer, shareholder, subscriber, financial institution or Employee; excluding, however, under this INSURING CLAUSE any loss covered under INSURING CLAUSE 5. of this Bond, whether or not coverage for INSURING CLAUSE 5. is provided for in the DECLARATIONS of this Bond. For the purpose of this INSURING CLAUSE, a mechanically reproduced facsimile signature is treated the same as a handwritten signature. Extended Forgery 5. Loss resulting directly from the ASSURED having, in good faith, and in the ordinary course of business, for its own account or the account of others in any capacity: a. acquired, accepted or received, accepted or received, sold or delivered, or given value, extended credit or assumed liability, in reliance on any original Securities, documents or other written instruments which prove to: bear a Forgery or a fraudulently material alteration, have been lost or stolen, or be Counterfeit, or b. guaranteed in writing or witnessed any signatures on any transfer, assignment, bill of sale, power of attorney, guarantee, endorsement or other obligation upon or in connection with any Securities, documents or otherwritten instruments. Actual physical possession, and continued actual physical possession if taken as collateral, of such Securities, documents or other written instruments by an Employee, Custodian, or a Federal or State chartered deposit institution of the ASSURED is a condition precedent to the ASSURED having relied on such items. Release or return of such collateral is an acknowledgment by the ASSURED that it no longer relies on such collateral. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 2 of 19 Insuring Clauses Extended Forgery (continued) For the purpose of this INSURING CLAUSE, a mechanically reproduced facsimilesignature is treated the same as a handwritten signature. Counterfeit 6. Loss resulting directly from the receipt by the ASSURED in good faith of any Counterfeit money. Money Threats To Person 7. Loss resulting directly from surrender of Property away from an office of theASSURED as a result of a threat communicated to the ASSURED to do bodilyharm to an Employee as defined in Section 1.e. (1), (2) and (5), a Relative or invitee of such Employee, or a resident of the household of such Employee, who is, or allegedly is, being held captive provided, however, that prior to the surrender of such Property: a. the Employee who receives the threat has made a reasonable effort to notify an officer of the ASSURED who is not involved in such threat, and b. the ASSURED has made a reasonable effort to notify the Federal Bureau of Investigation and local law enforcement authorities concerning such threat. It is agreed that for purposes of this INSURING CLAUSE, any Employee of the ASSURED, as set forth in the preceding paragraph, shall be deemed to be an ASSURED hereunder, but only with respect to the surrender of money, securities and other tangible personal property in which such Employee has a legal or equitable interest. Computer 8. Loss resulting directly from fraudulent: System a. entries of data into, or b. changes of data elements or programs within, a Computer System, provided the fraudulent entry or change causes: funds or other property to be transferred, paid or delivered, an account of the ASSURED or of its customer to be added, deleted, debited or credited, or an unauthorized account or a fictitious account to be debited or credited. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 3 of 19 Insuring Clauses (continued) Voice Initiated Funds Transfer Instruction 9. Loss resulting directly from Voice Initiated Funds Transfer Instruction directed to the ASSURED authorizing the transfer of dividends or redemption proceeds of Investment Company shares from a Customer's account, provided such Voice Initiated Funds Transfer Instruction was: a. received at the ASSURED'S offices by those Employees of the ASSURED specifically authorized to receive the Voice Initiated Funds Transfer Instruction, b. made by a person purporting to be a Customer, and c. made by said person for the purpose of causing the ASSURED or Customer to sustain a loss or making an improper personal financial gain for such person or any other person. In order for coverage to apply under this INSURING CLAUSE, all Voice Initiated Funds Transfer Instructions must be received and processed in accordance with the Designated Procedures outlined in the APPLICATION furnished to the COMPANY. Uncollectible Items of Deposit Loss resulting directly from the ASSURED having credited an account of a customer, shareholder or subscriber on the faith of any Items of Deposit which prove to be uncollectible, provided that the crediting of such account causes: a. redemptions or withdrawals to be permitted, b. shares to be issued, or c. dividends to be paid, from an account of an Investment Company. In order for coverage to apply under this INSURING CLAUSE, the ASSURED must hold Items of Deposit for the minimum number of days stated in the APPLICATION before permitting any redemptions or withdrawals, issuing any shares or paying any dividends with respect to such Items of Deposit. Items of Deposit shall not be deemed uncollectible until the ASSURED'S standard collection procedures have failed. Audit Expense Expense incurred by the ASSURED for that part of the cost of audits or examinations required by any governmental regulatory authority or self-regulatory organization to be conducted by such authority, organization or their appointee by reason of the discovery of loss sustained by the ASSURED and covered by this Bond. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 4 of 19 General Agreements Additional Companies Included As Assured A. If more than one corporation, or Investment Company, or any combination of them is included as the ASSURED herein: The total liability of the COMPANY under this Bond for loss or losses sustained by any one or more or all of them shall not exceed the limit for which the COMPANY would be liable under this Bond if all such loss were sustained by any one of them. Only the first named ASSURED shall be deemed to be the sole agent of the others for all purposes under this Bond, including but not limited to the giving or receiving of any notice or proof required to be given and for the purpose of effecting or accepting any amendments to or termination of this Bond. The COMPANY shall furnish each Investment Company with a copy of the Bond and with any amendment thereto, together with a copy of each formal filing of claim by any other named ASSURED and notification of the terms of the settlement of each such claim prior to the execution of such settlement. The COMPANY shall not be responsible for the proper application of any payment made hereunder to the first named ASSURED. Knowledge possessed or discovery made by any partner, director, trustee,officer or supervisory employee of any ASSURED shall constitute knowledge or discovery by all the ASSUREDS for the purposes of this Bond. If the first named ASSURED ceases for any reason to be covered under this Bond, then the ASSURED next named on the APPLICATION shall thereafter be considered as the first named ASSURED for the purposes of this Bond. Representation Made By Assured B. The ASSURED represents that all information it has furnished in the APPLICATION for this Bond or otherwise is complete, true and correct. Such APPLICATION and other information constitute part of this Bond. The ASSURED must promptly notify the COMPANY of any change in any fact or circumstance which materially affects the risk assumed by the COMPANY under this Bond. Any intentional misrepresentation, omission, concealment or incorrect statement of a material fact, in the APPLICATION or otherwise, shall be grounds for recision of this Bond. ICAP Bond (5-98) Form 17-02-1421 (Ed. 5-98) Page 5 of 19 General Agreements (continued) Additional Offices Or Employees - Consolidation, Merger Or Purchase Or C.
